Title: To Thomas Jefferson from Jesse C. Young, 5 December 1821
From: Young, Jesse C.
To: Jefferson, Thomas


Sir,
Troy (N.Y.)
Decr. 5, 1821.
I herewith send for your perusal a copy of “Murray’s English Grammer Simplified, by Allen Fisk, a Gentleman of this City; which you will be pleased to consider as an offering to yourself.My motive in sending the above mentioned volume to you sir, is, that you may be pleased to give it, (if consistant with your other avocations,) an attentive perusal; and if you should find it to contain a well digested plan for the more speedy attainment of a correct knowledge of the principles of the English Language, that you may be pleased to give it such recommendation as you in your judgment may see fit.Being myself but an unletered mechanic, I am unable to point out its beauties, or its defects—in fact did I possess a common knowledge of the primary rules of the English Language, it would be considered presumption in me to endeavour to shew its qualities when soliciting the avowed aprobation of Thomas Jefferson.You will be pleased to bear in mind that this is but an abridgement of the work, and that a larger volume, for the use of more advanced Scholars, will shortly follow, provided the work meets with the approbation of those qualified to judge.—I am a young man, and have purchance the copy right, and at present my hopes of a future competency rest upon the success of this production—but without entering into a  detail of private circumstances, (which must be uninteresting to you,) I should be pleased if after a perusal of the volume, you should see fit to recommend it, that you will with all convienent speed address me a few lines, as I am now waiting for recommendations before I lay it before the public.With sentements of respect, I am, &c.Jesse C. Young,  Publisher.